Citation Nr: 1514080	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  08-34 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to an effective date earlier than January 28, 2011, for the grant of service connection for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2014, the Board denied this appeal for a higher rating, and remanded four other claims (regarding hypertension, left lower extremity peripheral neuropathy, posttraumatic stress disorder, and whether he is entitled to a total rating due to individual unemployability) for additional development.  The Veteran's virtual file on the Veterans Benefits Management System (VBMS) reflect that this development is ongoing, and that the issues have not yet been subject to readjudication or forwarded back to the Board.  Consequently, these issues are not currently back before the Board.  The Veteran and his representative will be notified when these issues are returned to the Board for further review.

The Veteran appealed the Board's denial of a higher rating for right lower extremity peripheral neuropathy to the U.S. Court of Appeals for Veterans Claims (Court), which remanded the issue back to the Board in October 2014 for action consistent with a Joint Motion for Remand (JMR) filed by the parties, as discussed in more detail below.  

In July 2012, the Veteran filed a timely notice of disagreement (NOD) to the effective date of service connection for right lower extremity peripheral neuropathy, but it must be REMANDED to the Agency of Original Jurisdiction (AOJ) so that a Statement of the Case (SOC) can be issued.






FINDING OF FACT

The Veteran's right lower extremity peripheral neuropathy was moderate prior to June 2012, and moderately severe thereafter.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent are met for right lower extremity neuropathy prior to June 2012, and are met for a 40 percent rating thereafter.  
38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes (DCs) 8520, 8620 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, his relevant treatment records have been associated with the claims file.  He has also been provided with VA examinations, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Increased Initial Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2014).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

As mentioned above, the Court granted a JMR filed by the parties and remanded to the Board the issue of the Veteran's initial rating for his right lower extremity peripheral neuropathy.  The Board was directed to consider whether a rating higher than 10 percent is warranted under DC 8620, which pertains to neuritis of the sciatic nerve.  The JMR also pointed out the Board did not adequately evaluate the evidence of record, which showed reduced muscle strength and abnormal reflexes.  This evidence was not reflected in the assigned rating or the Board's February 2014 decision.  Finally, the Board was to consider whether staged ratings are appropriate for this disability.

His peripheral neuropathy is currently rated as 10 percent disabling under DC 8520, which pertains to paralysis and incomplete paralysis of the sciatic nerve.  Pursuant to this code, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  Moderate incomplete paralysis warrants a 20 percent rating.  Moderately severe incomplete paralysis warrants a 40 percent rating.  Severe incomplete paralysis with marked muscle atrophy warrants a 60 percent rating.  Complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, flexion of the knee is weakened or (very rarely) lost, warrants an 80 percent rating.  38 C.F.R. § 4.124a, DC 8520 (2014).  

Neuritis of the sciatic nerve, rated under DC 8620, utilizes the same criteria as DC 8520 and is rated in the same manner, however, the maximum rating that can be assigned to neuritis that is not characterized by the organic changes referred to in the section corresponds with moderately severe incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124a, DC 8620 (2014). 

After review of the record, the Board finds that a 20 percent initial rating is warranted prior to June 2012, and a 40 percent rating is warranted thereafter.  

For the period prior to June 2012, the Board notes the January 2009 VA examination shows he had loss of filament sensation in the lower extremity.  His patella reflex was absent and he had a trace ankle reflex.  Private treatment records from 2009 also showed reduced muscle strength and abnormal reflexes.  The record reflects he had some improvement in his symptoms, as the results of an April 2012 VA examination show normal reflexes, but with continued decreased sensation in the right leg.  He also had mild intermittent pain, mild paresthesia and dys esthesia, and mild numbness.  The Board finds that this evidence, despite the improvement, reflects moderate incomplete paralysis prior to June 2012, corresponding to a 20 percent rating.  

His symptoms were not moderately severe prior to June 2012.  Service connection is established as effective from January 2011, and although his more severe symptoms from 2009 were taken into consideration when assigning his initial rating of 20 percent, the evidence shows his reflexes and muscle strength were normal in April 2012.  This evidence does not correspond to moderately severe incomplete paralysis.

The evidence does show moderately severe symptoms manifesting as of June 2012.  Private treatment records shows an absent ankle reflex and a trace knee reflex.  He also had reduced muscle strength.  In August 2012, he was diagnosed with sciatic neuritis, which was confirmed at the May 2013 VA examination.  His reflexes and muscle strength were normal at this examination, but he continued to have decreased sensation of the lower leg and foot and toes, as well as mild intermittent pain, paresthesia, and numbness.  However, in December 2014, his reflexes were absent in the knee and ankle.  He had decreased sensation in the upper thigh, thigh, and knee.  He complained of moderate constant pain and mild numbness.  The Board finds this evidence corresponds to a moderately severe disability, and a 40 percent rating.

Staged ratings are therefore appropriate for this disability.  Fenderson, supra; Hart, supra.  

The evidence does not support a 60 percent rating for severe disability at any time during the appeal period, as he has not been shown to have muscular atrophy.  38 C.F.R. § 4.124a, DC 8520, 8620 (2014).

The Veteran has argued that his rating is more properly evaluated under DC 8620, which pertains to neuritis, as he has been diagnosed with it.  The Board is not changing the diagnostic code that his rating has been assigned, as the symptoms of sciatic neuritis and of incomplete paralysis of the sciatic are rated under the same criteria.  Here, the Board has taken all symptoms under consideration and rates those symptoms corresponding to neuritis by analogy to the code pertaining to incomplete paralysis.

The Board has also considered whether this claim should be referred for an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).  In exceptional situations where the rating criteria is inadequate, the Board may refer the case for extraschedular consideration, because the Board is precluded by regulation from assigning extraschedular ratings in the first instance.  38 C.F.R. § 3.321(b)(1). 
Determining entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) involves three steps.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular criteria are found to be inadequate to evaluate the disability, the Board must determine whether the disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the third step requires the case to be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services to determine whether the disability requires the assignment of an extraschedular rating.  Id.

His reported symptoms of peripheral neuropathy, and their consequent effect, are contemplated by the rating criteria.  His symptoms are rated based on their severity, whether mild, moderate, moderately severe, or severe.  Thus, all of his symptoms are contemplated by the rating schedule, and were considered when deciding whether increased ratings were warranted.  Referral for extraschedular consideration is not warranted.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

A 20 percent rating for right lower extremity peripheral neuropathy is granted prior to June 2012, and a 40 percent rating is granted thereafter.





REMAND

The Veteran filed a NOD to the May 2012 rating decision that established service connection for a right lower extremity peripheral neuropathy, and assigned an effective date from January 2011.  An SOC must be issued regarding the effective date assigned for service connection of this disability.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) to the Veteran and his representative, addressing his disagreement with the effective date assigned for service connection of right lower extremity peripheral neuropathy.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


